Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the objections to claims 13 and 17-18
Applicant’s amendments have overcome the outstanding objection to claims 13 and 17-18. However, new grounds of objection are presented below. 
Regarding the double patenting rejection
Applicant’s amendments have resulted in claims which are still rejected under nonstatutory double patenting. Applicant has not filed a terminal disclaimer. Therefore, the rejection is maintained. 
Regarding the rejection under 35 U.S.C. 112(b)
Applicant did not amend claims 15-17 to overcome the rejection under 35 U.S.C. 112(b), and neither did Applicant traverse the rejection in the remarks. Therefore, the rejection is maintained. 
Regarding the rejection under 35 U.S.C. 101
Applicant’s amendments have resulted in the independent claims incorporating dependent claims previously identified as patent eligible. Therefore, the rejection is withdrawn. 
Regarding the rejection under 35 U.S.C. 102/103
Applicant’s amendments have resulted in the independent claims incorporating dependent claims previously identified as novel and non-obvious. Therefore, the rejection is withdrawn. 

Claim Objections
Claims 21 is objected to because of the following informalities: a claim 21 was presented on 12 Jul 2021. A different claim 21, marked as (New) and lacking markup as required by 37 CFR 1.121, was presented in the response filed 25 Jan 2022. A Notice of Non-Compliant Amendment was mailed to the Applicant on 5 May 2022. A new claim set was filed on 1 Jul 2022, with the same claim 21 as in the Jul 2021 filing, but also marked as new and without proper markup compliant with 37 CFR 1.121. Applicant is reminded of the requirements set forth in the CFR to properly mark amendments to the claims and to update status identifiers. 
Claim 4 is objected to as being amended but marked as (Original). Applicant is reminded of the requirements set forth in the CFR to properly mark amendments to the claims and to update status identifiers.
Claims 10 and 15-16 are objected to because the claim language has been amended without appropriate markup and the claims are presented as (Original) despite having been previously amended or marked as such. In the response filed 12 Jul 2021, Applicant marked claim 10 as amended despite no amendments being presented. In the response filed 1 Jul 2022, claim 10 is amended but no markings appear for the amendment and the claim is statused as (Original). Applicant also amended claims 15-16 to recite “the computer implemented method,” in the response filed 12 Jul 2021. In the response filed 25 Jan 2022, the claims appear to have reverted to the original language, though the amendment is not properly marked, and were marked as (Original), despite the claims having been amended first in the Jul 2021 response and then back. The response filed 1 Jul 2022 maintains the claims as presented in Jan 2022. Applicant is reminded of the requirements set forth in the CFR to properly mark amendments to the claims and to update status identifiers.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,332,039. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1, 19, and 20 are anticipated by ‘039 claim 1, as ‘039 claim 1 recites limitations further narrowing ("making ... reservations ... ") what is claimed in the present application’s claim 1.
Claim 2 is anticipated by ‘039 claim 1.
Claim 4 is anticipated by ‘039 claim 1.
Claim 7 is anticipated by ‘039 claim 1.
Claim 8 is anticipated by ‘039 claim 2.
Claim 9 is anticipated by ‘039 claim 3.
Claim 10 is anticipated by’039 claim 4.
Claim 11 is anticipated by’039 claim 5.
Claim 13 is anticipated by ‘039 claim 7.
Claim 14 is anticipated by ‘039 claim 8.
Claim 15 is anticipated by ‘039 claim 20.
Claim 16 is anticipated by ‘039 claim 20.
Claim 17 is anticipated by ‘039 claim 20.
Claim 18 is anticipated by ‘039 claim 20.
Claim 21 is anticipated by ‘039 claim 1. 
Claim 22 is anticipated by ‘039 claim 1. 
Claim 23 is anticipated by ‘039 claim 1. 
Claim 24 is anticipated by ‘039 claim 1. 
In general, ‘039 claims 1-20 teach the technical features of claims 1-21 of the present application, even though the two set of claims are not arranged and presented exactly identically.
Application 16/398,489
Patent No 10,332,039
1. A computer implemented method comprising:
1. A computer program product comprising:
 
a computer readable storage medium readable by at least one processor and storing instructions for execution by the at least one processor for performing a method for automated travel planning, comprising:
receiving, by at least one processor, requirements for a trip from a user using a user interface;
receiving, by the at least one processor, requirements for a trip from a user using a user interface;
collecting, by the at least one processor, preference information of the user for the trip;
collecting, by the at least one processor, preference information of the user for the trip;
searching, by the at least one processor, available travel options based on the requirements and the preference information;
searching, by the at least one processor, available travel options based on the requirements and the preference information;
building, by the at least one processor, an itinerary based on the travel options from the searching by use of a balance combination of relative weights for the preference information;
building, by the at least one processor, an itinerary based on the travel options from the searching by use of a balance combination of relative weights for the preference information;
applying, by the at least one processor, external data relevant to the itinerary;
applying, by the at least one processor, external data relevant to the itinerary;
obtaining, by the at least one processor, a response to the itinerary from the user;
obtaining, by the at least one processor, a response to the itinerary from the user; and
and making, by the at least one processor, reservations respective to the travel options in the itinerary, responsive to receiving a purchase confirmation of the itinerary from the user, wherein the method includes recording at least one change to the itinerary via the user interface in a user device while the user device is off-line, and responsive to the user device getting on-line, synchronizing the at least one change to the itinerary stored in a travel planning system and informing the user when a change of the at least one change conflicts with the itinerary or is otherwise unavailable, wherein the at least one processor runs the travel planning system, wherein the obtaining a response to the itinerary from the user includes obtaining from the user a feedback to adjust the itinerary, and wherein the updating the balance combination is performed in response to a determining that the data source relative weight is less than a cap.  
making, by the at least one processor, reservations respective to the travel options in the itinerary, responsive to receiving a purchase confirmation of the itinerary from the user, wherein the balance combination includes a default relative weight for a default preference and a data source relative weight associated to a data source, wherein the method includes updating the balance combination, wherein the updating the balance combination includes increasing the data source relative weight and decreasing the default relative weight, wherein the method includes iterating the searching, the building, the applying, and the obtaining by use of the updated balance combination, wherein the method includes recording at least one change to the itinerary via the user interface in a user device while the user device is off-line, and responsive to the user device getting on-line, synchronizing the at least one change to the itinerary stored in a travel planning system and informing the user when a change of the at least one change conflicts with the itinerary or is otherwise unavailable, wherein the at least one processor runs the travel planning system, wherein the obtaining a response to the itinerary from the user includes obtaining from the user a feedback to adjust the itinerary, and wherein the updating the balance combination is performed in response to a determining that the data source relative weight is less than a cap.


 
 
2. The computer implemented method of claim 1, wherein the balance combination includes a relative weight for a default preference and a data source relative weight associated to a data source, wherein the method includes updating the balance combination, wherein the updating the balance combination includes increasing the data source relative weight and decreasing the default relative weight, wherein the method includes iterating the searching, the building, the applying, and the obtaining by use of the updated balance combination.
(claim 1) ... wherein the balance combination includes a default relative weight for a default preference and a data source relative weight associated to a data source, wherein the method includes updating the balance combination, wherein the updating the balance combination includes increasing the data source relative weight and decreasing the default relative weight, wherein the method includes iterating the searching, the building, the applying, and the obtaining by use of the updated balance combination...
 
 
4. The computer implemented method of claim 1, wherein the balance combination includes a relative weight for a default preference and a data source relative weight associated to a data source, wherein the method includes updating the balance combination, wherein the obtaining a response to the itinerary from the user includes obtaining from the user a feedback to adjust the itinerary, and wherein the updating the balance combination is performed in response to a determining that the data source relative weight is less than a cap.
(claim 1) ... wherein the balance combination includes a default relative weight for a default preference and a data source relative weight associated to a data source, wherein the method includes updating the balance combination... wherein the obtaining a response to the itinerary from the user includes obtaining from the user a feedback to adjust the itinerary, and wherein the updating the balance combination is performed in response to a determining that the data source relative weight is less than a cap.
 
 
7. The computer implemented method of claim 1, wherein the obtaining a response to the itinerary from the user includes obtaining from the user a feedback to adjust the itinerary, and wherein the updating the balance combination is performed in response to a determining that the data source relative weight is less than a cap.
(claim 1) ... wherein the obtaining a response to the itinerary from the user includes obtaining from the user a feedback to adjust the itinerary, and wherein the updating the balance combination is performed in response to a determining that the data source relative weight is less than a cap.
 
 
8. The computer implemented method of claim 1, wherein a source of the preference information is selected from the group consisting of session data, a user profile, and a purchase history, respectively corresponding to the user, wherein the balance combination comprises the default relative weight and wherein the data source weight is selected from the group consisting of a session data relative weight for the session data, a user profile relative weight for the user profile, and a purchase history relative weight for the purchase history.
2. The computer program product of claim 1, wherein a source of the preference information is selected from the group consisting of session data, a user profile, and a purchase history, respectively corresponding to the user, wherein the balance combination comprises the default relative weight and wherein the data source weight is selected from the group consisting of a session data relative weight for the session data, a user profile relative weight for the user profile, and a purchase history relative weight for the purchase history.
 
 
9. The computer implemented method of claim 1, wherein a source of the preference information is selected from the group consisting of session data, a user profile, and a purchase history, respectively corresponding to the user, wherein the balance combination comprises the default relative weight and wherein the data source weight is selected from the group consisting of a session data relative weight for the session data, a user profile relative weight for the user profile, and a purchase history relative weight for the purchase history, wherein the data source relative weight is a session data relative weight, the method further comprising:
3. The computer program product of claim 2, wherein the data source relative weight is a session data relative weight, the method further comprising:
determining that the obtained response is a feedback to adjust the itinerary and that the session data relative weight for the session data is less than a predefined cap for the session data;
determining that the obtained response is a feedback to adjust the itinerary and that the session data relative weight for the session data is less than a predefined cap for the session data;
updating the balance combination by increasing the session data relative weight for the session data by a predefined value and by decreasing the default relative weight for the default preference by the predefined value;
updating the balance combination by increasing the session data relative weight for the session data by a predefined value and by decreasing the default relative weight for the default preference by the predefined value; and
and iterating the searching, the building, the applying, and the obtaining by use of the updated balance combination.
iterating the searching, the building, the applying, and the obtaining by use of the updated balance combination.
 
 
10. The computer implemented method of claim 1, wherein a source of the preference information is selected from the group consisting of session data, a user profile, and a purchase history, respectively corresponding to the user, wherein the balance combination comprises the default relative weight and wherein the data source weight is selected from the group consisting of a session data relative weight for the session data, a user profile relative weight for the user profile, and a purchase history relative weight for the purchase history. wherein the data source weight is a user profile relative weight, wherein the building comprising:
4. The computer program product of claim 2, wherein the data source weight is a user profile relative weight, wherein the building comprising:
updating, responsive to determining that the user has the user profile and that the third user profile relative weight for the user profile is less than a predefined cap for the user profile, the balance combination by increasing the user profile relative weight for the user profile by the predefined value and by decreasing the default relative weight for the default preference by the predefined value;
updating, responsive to determining that the user has the user profile and that the user profile relative weight for the user profile is less than a predefined cap for the user profile, the balance combination by increasing the user profile relative weight for the user profile by the predefined value and by decreasing the default relative weight for the default preference by the predefined value;
scoring the travel options by use of the updated balance combination;
scoring the travel options by use of the updated balance combination; and
and creating the itinerary as a group of travel options scored greater than other options.
creating the itinerary as a group of travel options scored greater than other options.
 
 
11. The computer implemented method of claim 1, wherein a source of the preference information is selected from the group consisting of session data, a user profile, and a purchase history, respectively corresponding to the user, wherein the balance combination comprises the default relative weight and wherein the data source weight is selected from the group consisting of a session data relative weight for the session data, a user profile relative weight for the user profile, and a purchase history relative weight for the purchase history, wherein the data source weight is a purchase history weight, the building comprising:
5. The computer program product of claim 2, wherein the data source weight is a purchase history weight, the building comprising:
updating, responsive to determining that the user has the purchase history and that the purchase history relative weight for the purchase history is less than a predefined cap for the purchase history, the balance combination by increasing the purchase history relative weight for the purchase history by the predefined value and by decreasing the default relative weight for the default preference by the predefined value;
updating, responsive to determining that the user has the purchase history and that the purchase history relative weight for the purchase history is less than a predefined cap for the purchase history, the balance combination by increasing the purchase history relative weight for the purchase history by the predefined value and by decreasing the default relative weight for the default preference by the predefined value;
scoring the travel options by use of the updated balance combination;
scoring the travel options by use of the updated balance combination; and
and creating the itinerary as a group of travel options scored greater than other options.
creating the itinerary as a group of travel options scored greater than other options.
 
 
13. The computer implemented method of claim 1, wherein the method includes recording at least one change to the itinerary via the user interface in a user device, the method further comprising:
7. The computer program product of claim 1, further comprising:
responsive to the user device getting on-line performing correcting a reservation of the itinerary according to a change of the at least one change, and presenting new recommendations to the user.
responsive to the user device getting on-line performing correcting a reservation of the itinerary according to a change of the at least one change, and presenting new recommendations to the user.
 
 
14. The computer implemented method of claim 1, wherein the method includes recording at least one change to the itinerary via the user interface in a user device, the method further comprising:
8. The computer program product of claim 7, further comprising:
responsive to the user device getting on-line performing correcting a reservation of the itinerary according to a change of the at least one change, and presenting new recommendations to the user, and further comprising:
 
gathering real time information from at least one external data source during the trip as stored in the itinerary, wherein the real time information is selected from the group consisting of: local news, local weather, local events, local traffic information, local road closure;
gathering real time information from at least one external data source during the trip as stored in the itinerary, wherein the real time information is selected from local news, local weather, local events, local traffic information, local road closure, and combinations thereof; and
and notifying the real time information to the user responsive to determining that the real time information is relevant to the trip as stored in the itinerary.
notifying the real time information to the user responsive to determining that the real time information is relevant to the trip as stored in the itinerary.
 
 
15. The method of claim 1, wherein the sources of the preference information comprises session data, a user profile, and a purchase history, respectively corresponding to the user, wherein the balance combination comprises a first relative weight for a default preference for all users, a second relative weight for the session data, a third relative weight for the user profile, and a fourth relative weight for the purchase history, wherein the user profile records demographic data of the user, wherein the session data includes feedback data of the user in response to a proposed one or more itinerary presented to the user during a current travel planning session, and wherein the purchase history includes data of prior purchases of travel itineraries by the user, wherein the fourth relative weight for the purchase history is in dependence on a number of historical itinerary purchases by the user.
(claim 20)… wherein sources of the preference information comprise session data, a user profile, and a purchase history, respectively corresponding to the user, wherein the balance combination comprises a first relative weight for a default preference for all users, a second relative weight for the session data, a third relative weight for the user profile, and a fourth relative weight for the purchase history, wherein the user profile records demographic data of the user, wherein the session data includes feedback data of the user in response to a proposed one or more itinerary presented to the user during a current travel planning session, and wherein the purchase history includes data of prior purchases of travel itineraries by the user, wherein the fourth relative weight for the purchase history is in dependence on a number of historical itinerary purchases by the user...
 
 
16. The method of claim 1, wherein the sources of the preference information comprises session data, a user profile, and a purchase history, respectively corresponding to the user, wherein the balance combination comprises a first relative weight for a default preference for all users, a second relative weight for the session data, a third relative weight for the user profile, and a fourth relative weight for the purchase history, wherein the user profile records demographic data of the user, wherein the session data includes feedback data of the user in response to a proposed one or more itinerary presented to the user during a current travel planning session, and wherein the purchase history includes data of prior purchases of travel itineraries by the user, wherein the fourth relative weight for the purchase history is in dependence on a number of historical itinerary purchases by the user, and wherein the method includes increasing the second relative weight from a first value to a second value in response receipt of first feedback data from the user during the current travel planning session, and wherein the method includes increasing the second relative weight from the second value to a third value in response receipt of second feedback data from the user during the current travel planning session, wherein the method includes recording at least one change to the itinerary via the user interface in a user device while the user device is off-line.
(claim 20)... wherein sources of the preference information comprise session data, a user profile, and a purchase history, respectively corresponding to the user, wherein the balance combination comprises a first relative weight for a default preference for all users, a second relative weight for the session data, a third relative weight for the user profile, and a fourth relative weight for the purchase history, wherein the user profile records demographic data of the user, wherein the session data includes feedback data of the user in response to a proposed one or more itinerary presented to the user during a current travel planning session, and wherein the purchase history includes data of prior purchases of travel itineraries by the user, wherein the fourth relative weight for the purchase history is in dependence on a number of historical itinerary purchases by the user, and wherein the method includes increasing the second relative weight from a first value to a second value in response receipt of first feedback data from the user during the current travel planning session, and wherein the method includes increasing the second relative weight from the second value to a third value in response receipt of second feedback data from the user during the current travel planning session, wherein the method includes recording at least one change to the itinerary via the user interface in a user device while the user device is off-line... 


 
 
17. (Currently Amended) The computer implemented method of claim 1, wherein the sources of the preference information comprises session data, a user profile, and a purchase history, respectively corresponding to the user, wherein the balance combination comprises a first relative weight for a default preference for all users, a second relative weight for the session data, a third relative weight for the user profile, and a fourth relative weight for the purchase history, wherein the user profile records demographic data of the user, wherein the session data includes feedback data of the user in response to a proposed one or more itinerary presented to the user during a current travel planning session, and wherein the purchase history includes data of prior purchases of travel itineraries by the user, wherein the fourth relative weight for the purchase history is in dependence on a number of historical itinerary purchases by the user.
(claim 20)… wherein sources of the preference information comprise session data, a user profile, and a purchase history, respectively corresponding to the user, wherein the balance combination comprises a first relative weight for a default preference for all users, a second relative weight for the session data, a third relative weight for the user profile, and a fourth relative weight for the purchase history, wherein the user profile records demographic data of the user, wherein the session data includes feedback data of the user in response to a proposed one or more itinerary presented to the user during a current travel planning session, and wherein the purchase history includes data of prior purchases of travel itineraries by the user, wherein the fourth relative weight for the purchase history is in dependence on a number of historical itinerary purchases by the user
 
 
18. (Currently Amended) The computer implemented method of claim 1, wherein the sources of the preference information comprises session data, a user profile, and a purchase history, respectively corresponding to the user, wherein the balance combination comprises a first relative weight for a default preference for all users, a second relative weight for the session data, a third relative weight for the user profile, and a fourth relative weight for the purchase history, wherein the user profile records demographic data of the user, wherein the session data includes feedback data of the user in response to a proposed one or more itinerary presented to the user during a current travel planning session.
(claim 20)… wherein sources of the preference information comprise session data, a user profile, and a purchase history, respectively corresponding to the user, wherein the balance combination comprises a first relative weight for a default preference for all users, a second relative weight for the session data, a third relative weight for the user profile, and a fourth relative weight for the purchase history, wherein the user profile records demographic data of the user, wherein the session data includes feedback data of the user in response to a proposed one or more itinerary presented to the user during a current travel planning session...
 
 
19. (Currently Amended) A computer program product comprising:
1. A computer program product comprising:
a computer readable storage medium readable by one or more processing circuit and storing instructions for execution by one or more processor for performing a method comprising:
a computer readable storage medium readable by at least one processor and storing instructions for execution by the at least one processor for performing a method for automated travel planning, comprising:
receiving, by at least one processor, requirements for a trip from a user using a user interface;
receiving, by the at least one processor, requirements for a trip from a user using a user interface;
collecting, by the at least one processor, preference information of the user for the trip;
collecting, by the at least one processor, preference information of the user for the trip;
searching, by the at least one processor, available travel options based on the requirements and the preference information;
searching, by the at least one processor, available travel options based on the requirements and the preference information;
building, by the at least one processor, an itinerary based on the travel options from the searching by use of a balance combination of relative weights for the preference information;
building, by the at least one processor, an itinerary based on the travel options from the searching by use of a balance combination of relative weights for the preference information;
applying, by the at least one processor, external data relevant to the itinerary;
applying, by the at least one processor, external data relevant to the itinerary;
obtaining, by the at least one processor, a response to the itinerary from the user;
obtaining, by the at least one processor, a response to the itinerary from the user; and
and making, by the at least one processor, reservations respective to the travel options in the itinerary, responsive to receiving a purchase confirmation of the itinerary from the user, , wherein the method includes recording at least one change to the itinerary via the user interface in a user device while the user device is off-line, and responsive to the user device getting on-line, synchronizing the at least one change to the itinerary stored in a travel planning system and informing the user when a change of the at least one change conflicts with the itinerary or is otherwise unavailable, wherein the at least one processor runs the travel planning system, wherein the obtaining a response to the itinerary from the user includes obtaining from the user a feedback to adjust the itinerary, and wherein the updating the balance combination is performed in response to a determining that the data source relative weight is less than a cap.
making, by the at least one processor, reservations respective to the travel options in the itinerary, responsive to receiving a purchase confirmation of the itinerary from the user, wherein the balance combination includes a default relative weight for a default preference and a data source relative weight associated to a data source, wherein the method includes updating the balance combination, wherein the updating the balance combination includes increasing the data source relative weight and decreasing the default relative weight, wherein the method includes iterating the searching, the building, the applying, and the obtaining by use of the updated balance combination, wherein the method includes recording at least one change to the itinerary via the user interface in a user device while the user device is off-line, and responsive to the user device getting on-line, synchronizing the at least one change to the itinerary stored in a travel planning system and informing the user when a change of the at least one change conflicts with the itinerary or is otherwise unavailable, wherein the at least one processor runs the travel planning system, wherein the obtaining a response to the itinerary from the user includes obtaining from the user a feedback to adjust the itinerary, and wherein the updating the balance combination is performed in response to a determining that the data source relative weight is less than a cap.


 
 
20. (Currently Amended) A system comprising:
1. A computer program product comprising:
a memory;
a computer readable storage medium readable by at least one processor and storing instructions for execution by the at least one processor for performing a method for automated travel planning, comprising:
one or more processor in communication with the memory;
 
and program instructions executable by the one or more processor via the memory to perform a method comprising:
 
receiving, by at least one processor, requirements for a trip from a user using a user interface;
receiving, by the at least one processor, requirements for a trip from a user using a user interface;
collecting, by the at least one processor, preference information of the user for the trip;
collecting, by the at least one processor, preference information of the user for the trip;
searching, by the at least one processor, available travel options based on the requirements and the preference information;
searching, by the at least one processor, available travel options based on the requirements and the preference information;
building, by the at least one processor, an itinerary based on the travel options from the searching by use of a balance combination of relative weights for the preference information;
building, by the at least one processor, an itinerary based on the travel options from the searching by use of a balance combination of relative weights for the preference information;
applying, by the at least one processor, external data relevant to the itinerary;
applying, by the at least one processor, external data relevant to the itinerary;
obtaining, by the at least one processor, a response to the itinerary from the user;
obtaining, by the at least one processor, a response to the itinerary from the user; and
and making, by the at least one processor, reservations respective to the travel options in the itinerary, responsive to receiving a purchase confirmation of the itinerary from the user, wherein the method includes recording at least one change to the itinerary via the user interface in a user device while the user device is off-line, and responsive to the user device getting on-line, synchronizing the at least one change to the itinerary stored in a travel planning system and informing the user when a change of the at least one change conflicts with the itinerary or is otherwise unavailable, wherein the at least one processor runs the travel planning system, wherein the obtaining a response to the itinerary from the user includes obtaining from the user a feedback to adjust the itinerary, and wherein the updating the balance combination is performed in response to a determining that the data source relative weight is less than a cap.
making, by the at least one processor, reservations respective to the travel options in the itinerary, responsive to receiving a purchase confirmation of the itinerary from the user, wherein the balance combination includes a default relative weight for a default preference and a data source relative weight associated to a data source, wherein the method includes updating the balance combination, wherein the updating the balance combination includes increasing the data source relative weight and decreasing the default relative weight, wherein the method includes iterating the searching, the building, the applying, and the obtaining by use of the updated balance combination, wherein the method includes recording at least one change to the itinerary via the user interface in a user device while the user device is off-line, and responsive to the user device getting on-line, synchronizing the at least one change to the itinerary stored in a travel planning system and informing the user when a change of the at least one change conflicts with the itinerary or is otherwise unavailable, wherein the at least one processor runs the travel planning system, wherein the obtaining a response to the itinerary from the user includes obtaining from the user a feedback to adjust the itinerary, and wherein the updating the balance combination is performed in response to a determining that the data source relative weight is less than a cap.


 
 
21. (New) The computer implemented method of claim 1, wherein the balance combination includes a relative weight for a default preference and a data source relative weight associated to a data source including session data, wherein the balance combination comprises a first relative weight for a default preference for all users, and a second relative weight for the session data, wherein the session data includes feedback data of the user in response to a proposed one or more itinerary presented to the user during a current travel planning session, wherein the method includes updating the balance combination, wherein the updating the balance combination includes increasing the data source relative weight by a certain value and decreasing the default relative weight to a nonzero weight in dependence on the certain value.
(claim 1)...  wherein the balance combination includes a default relative weight for a default preference and a data source relative weight associated to a data source, wherein the method includes updating the balance combination, wherein the updating the balance combination includes increasing the data source relative weight and decreasing the default relative weight... 
 
 
22. (New) The computer implemented method of claim 1, wherein the balance combination includes a relative weight for a default preference and a data source relative weight associated to a data source.
(claim 1)...  wherein the balance combination includes a default relative weight for a default preference and a data source relative weight associated to a data source... 
 
 
23. (New) The computer program product of claim 19, wherein the balance combination includes a relative weight for a default preference and a data source relative weight associated to a data source.
(claim 1)...  wherein the balance combination includes a default relative weight for a default preference and a data source relative weight associated to a data source... 
 
 
24. (New) The system of claim 20, wherein the balance combination includes a relative weight for a default preference and a data source relative weight associated to a data source.  
(claim 1)...  wherein the balance combination includes a default relative weight for a default preference and a data source relative weight associated to a data source... 



Novelty and Eligibility
The prior art does not disclose or fairly suggest at least recording at least one change to the itinerary via the user interface in a user device while the user device is off-line, and responsive to the user device getting on-line, synchronizing the at least one change to the itinerary stored in a travel planning system and informing the user when a change of the at least one change conflicts with the itinerary or is otherwise unavailable, wherein the at least one processor runs the travel planning system, wherein the obtaining a response to the itinerary from the user includes obtaining from the user a feedback to adjust the itinerary. Additionally, these claims recite a practical application of the abstract idea of travel itinerary planning because recording changes to an itinerary while a device is offline, synchronizing the data when the device comes online, notifying the user of conflicts, and receiving feedback to adjust the itinerary meaningfully limits the abstract idea of travel planning. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628